                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:13-cr-173-MOC-DCK-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
KENNETH LAMONT MOORE, JR.,             )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s Sealed Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 91).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                                Signed: October 30, 2020




         Case 3:13-cr-00173-MOC Document 93 Filed 10/30/20 Page 1 of 1
